Title: From George Washington to Brigadier General Anthony Wayne, 5 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sr
          Head Quarters New Windsor 5th July 1779
        
        I have received your letter of this day and have issued a General order for regulating the manner in which Cloathing is to be drawn for the Infantry—I have also directed a Briga⟨de⟩ Qr Master Forage Master & Conductor to be appointed. though I have not assigned the duty of Clothier to the first. If it should be found necessary it may be done hereafter. I have appointed the regimental Qr Masters to do the duty of Regimental Clothiers and to observe the same rules and forms which they are bound to observe.
        I agree perfectly with you as to the importance of dress and it is my intention that the Infantry shall have a pretty full supply—But after

all our circumstances must govern and it might have an ill effect to make too great a difference between the infantry and the troops of the line at large. I shall direct the Clothier to endeavour to complete you to a hat or a cap, one Blanket, two shirts, one p. of overalls & one p. of Shoes $ man & a small quantity of thread & needles—More than this cannot be afforded—I have not given an order on the returns you inclose, because the matter may be at once taken up in the established mode which is analogous to the practice in the line.
        I shall remind the Quarter Master Genl about sending you a Boat and direct the Commissary to keep you as well supplied as he can with rum. But the misfortune is our stock of this article is very scanty.
        I shall speak to Baron Steuben about the regulations—I believe he has not enough ready to give a full supply; but he may perhaps spare a few more than he has done—one to each field Officer and one to each Captain.
        I expect to have the pleasure of seeing you in the morning and am Dr Sir, with great regard Yr Most Obet, servant
        
          Go: Washington
        
      